Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to because the text in Figs. 6A and 6B are not legible.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification/Claim Objections

The disclosure is objected to because of the following informalities:  
P. 18, line 33 – P. 19, line 6: the recited references numerals of the off-device processing systems and its various components are incorrect.  (Note: they should all be of the form 10NN, with N being a digit)
P. 19, line 22 – P. 21, line 14: most, if not all, of the recited references numerals are incorrect (e.g., the reference numeral for the central processor is 1115 in the drawings but 1110 in line 30 on P. 19 of the specification) and some components recited in the specification are not shown in the drawing (e.g., “communication infrastructure in line 29 of P. 19 and “removable-storage interfaces (1122)” in line 3 of P. 20; incidentally, reference numeral 1122 is not shown in the drawings)

Appropriate correction is required.

Claims 8 and 19 are objected to because of the following informalities:
Claim 8, the last line: “subjects” should have been “subject’s”
Claim 19, line 2: for clarity delete “filters” or change it to “filters the graph”

Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 12 is rejected under 35 U.S.C. 112(a)  because the specification does not reasonably provide enablement for “measuring a graphical relationship between the constriction amplitude, the constriction velocity, the minimum measured state of the pupil, the dilation velocity, the dilation amplitude, the general amplitude, and the absolute maximum, including fine tuning measurement accuracy” recited therein.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. Regarding the limitation cited above, the specification merely recites the same passage in paragraph 25 of the published application (US 2020/0227556) without providing any enabling disclosure.

>>><<<

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 17 and 24 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 (and similarly claim 17) recites “pre-calculated ratio of the distance from a camera capturing device to a surface of a subject's eye” in the last two lines.  Since a ratio requires two quantities (e.g. r = m/n) to be meaningful and the recited passage is only one quantity (“the distance from a camera capturing device to a surface of a subject's eye”), the ratio recited above in undefined and as a result the metes and bounds of the claim cannot be ascertained.  This renders the claim indefinite.  (Note: The specification recites different ratios in paragraphs 59, 60 67 and 68 of the published application, with the passage recited above appears in paragraph 68 without any disclosure that can clarify the issue raised above.  Therefore, the examiner cannot find a broadest, reasonable interpretation for the recited passage and accordingly no search has been conducted.)

Claim 24 recites the limitation "the glint reflection" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation - 35 USC § 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim limitations in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations in claims 13-15, 17-20, 22 and 24 that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations include the placeholders “component” or “scanner”(such as pupil locating component” and “pupil scanner” included in claims 13 and 14, respectively) either expressly or, in the case of dependent claims, by inheritance.

A review of the specification shows that the following appears to be the corresponding structure(, material, or acts for performing the claimed function) described in the specification for the 35 U.S.C. 112(f) limitation: Figs. 8, 9 and line 28, P. 17 – line 14, P. 21.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) , it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yellin et al. (US 2020/0121237) and Molnar et al. (WO 2009/046189 A1).

Regarding claim 1, Yellin discloses:
obtaining scan data as frames of a pupil response over time (prior to, during and after exposure to a flash of a light source);
[Figs. 2A, 2B and paragraphs 20 (“(a) obtaining a series of images…containing both eyes of a subject”), 45 (“… obtain…a plurality of images of the face of the subject over the at least one time period”), 85 (“The optical device 20…includes…a camera…with image processing capabilities”), 86 (“…The lights 204 are also used, for example, to illuminate the face of the subject”), 92 (“…The image storage module 228 stores various images obtained from the optical devices”).  Note that obtaining the frames prior to, during and after exposure to a flash of a light source is taught by Molnar; see the analysis below]
locating a candidate pupil to be measured from the scan data;
image processing the scan data to obtain a set of pupil measurements to generate a graph of pupil measurements against time;
filtering the graph to produce a final set of pupil measurements forming a pupil response profile;
[Figs. 2D, 3 and paragraphs 98 (“…The first step 261 consists of measuring…the size of both pupils of the subject”), 100 (“…The first sub-step 262a, involves preprocessing the raw pupil-size time-course to deal with temporary loss of signal or noise that may be due to blinks or device artefacts. A corrected vector per each pupil is thereby generated using standard smoothing and interpolation techniques. In a later sub-step 262b the corrected vectors are divided into sliding time-windows”), 121 (“… the method of computing attention score over time from a time series of pupil sizes comprises a step of preprocessing, which provides smooth pupil size vectors from raw data, utilizing smoothing and interpolation techniques”), 129 (“Typical results of one sample subject are provided in FIG. 3, showing the pupil area of the left eye 301 and the right eye 302 over a period of approximately 6 minutes”).  Note that to measure the size of the pupil, the pupil necessarily has to be located first.  Fig. 3 shows the graph of the measurements, after filtering (by smoothing and interpolation) against time.  Note that while not expressly disclosed, the collection of measurements prior to being filtered to generate the graph of Fig. 3 also inherently form a measurement v. time graph similarly to that of Fig. 3]
measuring profile parameters from the pupil response profile;
using the profile parameters to determine aspects of the pupil response
[Figs. 2D, 4A, 4B and paragraphs 106 (“… in step 265, a joint asymmetry index is computed through a combination of the three scores—the correlation coefficient—rxy, the lag index—1xy and the symmetry index—sxy.  In general, the joint asymmetry index could be any function…for example a simple multiplication, i.e.:  Axy = rxy*lxy*sxy     Equation 1”), 130 (“…Equation 1…was used to compute a temporal attention score over sliding time windows of 30 seconds each. The mean attention score over the full 10 minute duration…was then computed…FIG. 4A, showing the results of 8 normal subjects, and FIG. 4B…of 13 ADHD subjects”).  Note that the temporal attention score is a parameter and is used to determine aspects of pupil response, namely, whether ADHD is present (Fig. 4A) or not (Fig. 4B)]

	Yellin further disclose illuminating the eyes of the subject.  [Paragraph 138 (“…illuminate the eyes of the subject, using light emanating from at least one light source… optical instrument…comprises at least one light source, optionally operating the infrared (IR) band”).]  Yellin does not expressly disclose the following, which is taught by Molnar:
(that the scan data is obtained as frames of a pupil response over time) prior to, during and after exposure to a flash of a light source;
[Figs. 3, 5; P. 12, lines 13-8 (“The light arrays 11, 12 may be operatively associated with one or more focusing lenses 15 such that flashing the visible light array 11 results in light stimuli directed toward the subject's eye to which the subject's pupil responds”); P. 14, lines 6-11 (“The imaging device 16 may acquire images…before, during and after visible light illumination”); P. 19, lines 3-11 (“…binocular application of variable intensity light to each eye for measuring ophthalmologic biomarkers in both eyes at the same time; continuous infrared imaging capability that allows imaging at all times…simultaneous image acquisition by streaming images and analysis of pupillary reflexes/reactions (or lack thereof) in one or both eyes captured and compared before, during, and after all light applications to either eye”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Yellin with the teaching of Molnar as set forth above.  The reasons for doing so at least would have been to be able to perform more neurological function assessments, as Molnar indicated in the abstract (“…utilize a combination of light sources for the measurement and assessment of pupillary response…detect and assess a wide range of neurological and physiological conditions by obtaining pertinent measurements from the retina and pupil”). 

Regarding claim 9, the combined invention of Yellin and Molnar discloses all limitations of its parent claim 1  and Yellin additionally discloses smoothing and interpolation the data.  See, for example, paragraph 121 (“… the method …comprises a step of preprocessing, which provides smooth pupil size vectors from raw data, utilizing smoothing and interpolation techniques”).  While Yellin has not expressly disclosed that the interpolation is by a best-fit spline as recited in claim 9, Official Notice is taken that interpolating using such a spline was well known in the art prior to the effective fling date of the claimed invention and one of ordinary skill in the art would have been motivated to try to obtain the predictable result of filling the missing data points.

Regarding claim 11, the combined invention further discloses:
wherein measuring profile parameters from the pupil response profile includes measuring one or more of the group of:
a constriction amplitude of the pupil as the difference in pupil measurement between a steady state prior to the exposure to the flash of the light source and a 
minimum measured state of the pupil;
a dilation amplitude of the pupil as the difference between a minimum measured state of the pupil and a first turning point during recovery of the pupil;
a constriction velocity of a measure of a rate of change of the pupil measurement from the start of the exposure to the flash of the light source to the minimum measured state of the pupil;
a dilation velocity of a measure of a rate of change of the pupil measurement from the minimum measured state of the pupil to the first turning point during recovery of the pupil;
a general amplitude measure of a pupil from the minimum measured state of the pupil to the maximum measured state of the pupil;
an absolute maximum measured state of the pupil relative to zero
[Yellin: Figs. 2D, 3 and paragraphs 98 (“…The first step 261 consists of measuring…the size of both pupils of the subject”), 128 (“…FIG. 3, showing the pupil area of the left eye 301 and the right eye 302 over a period of approximately 6 minutes”).  Note that the amplitudes (sizes) of the pupils in a time period are measured, as shown in Fig. 3, which shows the minimum and the maximum and other measurements in between during the measurement period]

Regarding claim 13, it is similarly analyzed and rejected as per the analysis of claim 1 with the additional disclosure by Yellin of a processing system [Figs. 2A (especially refs. 202, 204, 206), 2B and paragraphs 84-93] for the realization of the method of claim 1.


>>><<<
Claims 2, 14, 15, 20, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yellin et al. (US2020/0121237) and Molnar et al. (WO 2009/046189 A1) as applied to claims 1, 9, 11 and 13 above, and further in view of Siminou (US 2015/0045012).

Regarding claim 2 (and similarly claim 14), the combined invention of Yellin and Molnar discloses all limitations of its parent claim 1 but not expressly the following, which are taught by Siminou:
applying a pupil locating light source of a given shape for a defined period to a subject; 
[Fig. 1 and paragraph 23 (“…Upon pressing a button…the IR LEDs 50 are activated for a period of time (e.g., between 10 msec and 5 seconds)…The IR LEDs 50 illuminate the pupil so that the pupil can be imaged”).  Note that the LEDs 50 (light source) shown in Fig. 1 are arranged in a linear shape]
subsequently applying a flash of a visible light source to the subject;
[Fig. 1 and paragraph 23 (“…the IR LEDs 50 are activated for a period of time (e.g., between 10 msec and 5 seconds) followed by a flash of light,…delivered by the visible LEDs 60, while the camera is recording the pupil…The visible LEDs 60 are used to provide a flash of white or yellow visible light to stimulate the pupils and cause a pupillary reaction to the flash of light”)]
wherein obtaining scan data obtains one or more frames with a reflection of the pupil locating light source in an imaged pupil and multiple frames of the imaged pupil prior to, during and after exposure to the flash of a visible light source
[Fig. 1 and paragraph 23 (“…Using the pupilometry application…the IR LEDs 50 are activated for a period of time…followed by a flash of light…delivered by the visible LEDs 60, while the camera is recording the pupil…The IR LEDs 50 illuminate the pupil so that the pupil can be imaged …The visible LEDs 60 are used to provide a flash of white or yellow visible light to stimulate the pupils and cause a pupillary reaction to the flash of light”).  Note that the camera is recording the pupil during the activation of the IR and the visible flash to capture multiple frames at the frame rate.  Note further that per the analysis of claim 1 multiple frames of the imaged pupil are captured prior to, during and after exposure to the flash of a visible light source]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Siminou as set forth above.  The reasons for doing so at least would have been to illuminate the pupil so that the pupil can be imaged and also to stimulate the pupils and cause a pupillary reaction to the flash of light for applications such as medical diagnosis, as Siminou indicated in the last 4 lines of paragraph 5, as well as paragraph 23.

Regarding claim 15, the combined invention further discloses:
wherein the pupil locating light source is an infra-red light source and is used for subsequently applying an infra-red background light during the scanning
[Molnar: Figs. 3, 5; P. 12, lines 13-8 (“The light arrays 11, 12 may be operatively associated with one or more focusing lenses 15 such that flashing the visible light array 11 results in light stimuli directed toward the subject's eye to which the subject's pupil responds”); P. 14, lines 6-11 (“The imaging device 16 may acquire images…before, during and after visible light illumination”); P. 19, line 5 (“…continuous infrared imaging capability that allows imaging at all times…”)]

Regarding claim 20, it is similarly analyzed and rejected as per the analyses of claims 14 (base claim) and 9 (containing the same limitations).

Regarding claim 22, it is similarly analyzed and rejected as per the analyses of claims 14 (base claim) and 11 (containing the same limitations).

Regarding claim 24, the combined invention discloses all limitations of its parent claim 15 and additionally the following: 
wherein the scanning apparatus includes two light emitting diodes as light sources for the flash and an array of infra-red light emitting diodes as a source for both the glint reflection and illumination for the camera in the scanning apparatus enclosure
[Molnar: Fig. 3; P. 11, lines 12-15 (“As shown in FIG. 3, the pupillary response scanning module may include a visible light array 11 , such as a LED array…also include an infrared light array 12, such as an LED array”); P. 12, lines 13-8 (“…flashing the visible light array 11 results in light stimuli directed toward the subject's eye to which the subject's pupil responds”); P. 14, lines 6-11 (“The imaging device 16 may acquire images…before, during and after visible light illumination”); P. 19, line 5 (“…continuous infrared imaging capability that allows imaging at all times”)]

>>><<<
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yellin et al. (US2020/0121237) and Molnar et al. (WO 2009/046189 A1) as applied to claims 1, 9, 11 and 13 above, and further in view of Hatakeyama et al. (US 2018/0144179).

Regarding claim 3, the combined invention of Yellin and Molnar discloses all limitations of its parent claim 1, but not expressly the following, which is taught by Hatakeyama:
wherein locating a candidate pupil includes obtaining scan data of a reflection of a pupil locating light source of a given shape from the surface of an eye and locating a pupil identifies a generally circular image including a reflection of the given shape
[Fig. 4 and paragraph 138 (“…a black circular image having a shape similar to the shape of the pupil (the black circle similar to the shape of the pupil is smaller than the black circle similar to the shape of the iris) is used as a template, and this template is scanned on the image of the data D42 while searching the position of the pupil having approximately the most similar feature, thereby identifying the position and the radius or diameter of the pupil”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Hatakeyama as set forth above.  The reasons for doing so at least would have been because a pupil has a circular shape, as Hatakeyama indicated in paragraph 138 (“…a black circular image having a shape similar to the shape of the pupil”).

>>><<<
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yellin et al. (US2020/0121237), Molnar et al. (WO 2009/046189 A1) and Hatakeyama et al. (US 2018/0144179) as applied to claim 3 above, and further in view of Viola et al. (“Robust Real-Time Face Detection,” International Journal of Computer Vision 57(2), 137–154, 2004).

Regarding claim 5, the combined invention of Yellin, Molnar and Hatakeyama discloses all limitations of its parent claim 3 but not expressly the following, which is taught by Viola:
wherein a HAAR cascade eye detection is used if a reflection is not detected in the scan data
[Abstract; P. 138, left column, the 1st paragraph (“…we use a set of features which are reminiscent of Haar Basis functions…Once computed, any one of these Haar-like features can be computed at any scale or location in constant time”); Section 4, especially Fig. 6 (cascade classifier) and its corresponding descriptions.  Note that while Viola applies the Haar-based classifier to detect face, it can be trained to detect other patters such as eyes in an obvious manner, as would have been obvious to one of ordinary skill in the art.  See, for example, paragraph 95 (“… detecting the face and eye regions using a Haar Cascade classifier”) of Abed Aljawad et al. US 2018/0314324), cited only to show the general knowledge in the art prior to the effective filing date of the claimed invention]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Viola as set forth above.  The reasons for doing so at least would have been for its efficiency and speed, as Viola indicated in P. 137, right column, the last 5 lines of the 1st paragraph (“achieves high frame rates working only with the information present in a single grey scale image...”); P. 138, left column, the 1st paragraph (“…we use a set of features which are reminiscent of Haar Basis functions…Once computed, any one of these Haar-like features can be computed at any scale or location in constant time”) and lines 2-5 of the 3rd paragraph (“combining successively more complex classifier in a cascade structure which dramatically increases the speed of the detector by focusing attention on promising regions of the image”).


>>><<<
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yellin et al. (US2020/0121237), Molnar et al. (WO 2009/046189 A1) and Siminou (US 2015/0045012) as applied to claims 2, 14, 15, 20, 22 and 24 above, and further in view of Kumarasamy et al. (US 2014/0320820) and Huang et al. (US 2005/0147291).

Regarding claim 7 (and similarly claim 18), the combined invention of Yellin and Molnar discloses all limitations of its parent claim 2 (respectively claim 15)  but not expressly the following, which are taught by Kumarasamy and Huang:
standardising the pupil measurements by using a ratio of a measured pupil size and a measured distance between reflections in the scan data of two eyes of a subject
[Kumarasamy: Fig. 19 and paragraphs 132 (“…the pupil size may be normalized with respect to iris size, thus allowing for correction of artifacts that may be introduced due to head movement and tilt during measurement over the total time period”).  Note that the applied teaching is to standardize (i.e., normalize) pupil size measurement by a reference value that is the iris in this case.  That the reference value is the distance between eyes is taught by Huang.  See below.
Huang: Paragraph 72 (“ When we shot the video for each subject… the faces of different subjects may be in different scales. As a result, we needed to normalize the face images to the same scale…To accomplish this, we first used the distance between two eyes to normalize the face images”).  Note that since a face includes two pupils, when the face is normalized, the size of the pupil is also normalized.  Therefore, it would have been obvious to one of ordinary skill in the art to try using either of the reference values (the iris size of the distance between eyes) to obtain the predictable result of normalizing pupil size]

Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teachings of Kumarasamy and Huang as set forth above.  The reasons for doing so at least would have been to remove the effect of variations between image frames acquired at different times, as Kumarasamy indicated in paragraph 135 and Huang indicated in paragraph 72.
 
>>><<<
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yellin et al. (US2020/0121237) and Molnar et al. (WO 2009/046189 A1) as applied to claims 1, 9, 11 and 13 above, and further in view of Yamauchi (US 2010/0060753) and Harrison et al. (US 2019/0302963).

Regarding claim 8, the combined invention of Yellin and Molnar discloses all limitations of its parent claim 1 but not expressly the following, which are taught by Yamauchi and Harrison: 
wherein filtering the graph uses a running averaging filter to average to at most a single pupil measurement per eye per time frame,
[Yamauchi: Paragraph 8 (“… one-dimensional projection data…is derived from signals…and a moving average is taken in a lateral direction (direction along a row)…in order to remove the effect of the noise component”)] 
making use of a standard deviation limit on average deviation to eliminate graph fluctuations and erroneous data caused by the partial or complete covering of the pupil by the subjects eyelid
[Harrison: Fig. 5 and paragraph 74 (“… for each pixel, the background mean and standard deviation can be continually computed for a running window T…if the standard deviation for a pixel exceeds a predetermined depth-dependent threshold…the…mean and standard deviation can be held constant until the moving average drops below the predetermined depth-dependent threshold.”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teachings of Yamaguchi and Harrison.  The reasons for doing so at least would have been to remove the noise, as Yamauchi indicated in paragraph 8; as well as to facilitate accurate tracking of long-term changes, as Harrison indicated in paragraph 74. 

>>><<<
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yellin et al. (US2020/0121237) and Molnar et al. (WO 2009/046189 A1) as applied to claims 1, 9, 11 and 13 above, and further in view of Yamauchi (US 2010/0060753).

Regarding claim 10, the combined invention discloses all limitations of its parent claim 1, including measuring pupils, and Yamauchi discloses the following:
wherein image processing includes one or more or a combination of: maximally stable external region (MSER), grayscale thresholding, and image column summing and averaging methods to measure pupils
[Paragraph 8 (“… one-dimensional projection data…is derived from signals…and a moving average is taken in a lateral direction (direction along a row)…in order to remove the effect of the noise component”)] 

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teachings of Yamaguchi and Harrison.  The reasons for doing so at least would have been to remove the noise, as Yamauchi indicated in paragraph 8.

>>><<<
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yellin et al. (US2020/0121237) and Molnar et al. (WO 2009/046189 A1) as applied to claims 1, 9, 11, 13 above, and further in view of Sadhasivam (US 2016/0235295).

Regarding claim 12, the combined invention of Yellin and Molnar discloses all limitations of its parent claim 11 but not expressly the following, which is taught by Sadhaviam:
measuring a graphical relationship between the constriction amplitude, the constriction velocity, the minimum measured state of the pupil, the dilation velocity, the dilation amplitude, the general amplitude, and the absolute maximum, including fine tuning measurement accuracy
[Fig. 1 and paragraph 38 (“…a pupillometer 102 was used to measure pupil diameter and response dynamics…The resting (maximum) pupil diameter, maximum and average pupil constriction velocities (mm/s), minimum diameter, constriction amplitude (maximum minus minimum diameter), and relaxation velocity (mm/s) were all recorded. As shown in FIG. 1, each of the measurements can be determined from a chart recording pupil diameter in millimeters at a given time in seconds”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Sadhasivam as set forth above.  The reasons for doing so at least would have been to have different measurements presented in an easily to access manner, as Sadhasivam indicated in paragraph 38.

>>><<<
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yellin et al. (US2020/0121237), Molnar et al. (WO 2009/046189 A1) and Siminou (US 2015/0045012) as applied to claims 2 and 14 above, and further in view of Yamauchi (US 2010/0060753).

Regarding claim 19, the combined invention of Yellin, Molnar and Siminou discloses all limitations of its parent claim 14 but not expressly the following, which are taught by Yamauchi:
wherein the filtering component for filtering the graph filters uses a running averaging filtering to average the pupil measurements to at most a single pupil measurement per time frame removing erroneous pupil measurements, due to brief partial or complete covering of the pupil by the eyelid, to produce a pupil response profile
[Paragraph 8 (“… one-dimensional projection data…is derived from signals…and a moving average is taken in a lateral direction (direction along a row)…in order to remove the effect of the noise component”).  Note that running average removes noise such as erroneous measurements.  Note further that the generation of a graph is disclosed by Yellin, per the analysis of claim 1 above] 

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teachings of Yamaguchi.  The reasons for doing so at least would have been to remove the noise, as Yamauchi indicated in paragraph 8.




Conclusion and Contact Information 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chernyak (US 2012/0242956)—[Figs. 1D (30 LED), 5 and paragraphs 42 (“…, optical sensor 42 comprises a charge couple device ("CCD") which is sensitive to infrared light. Under infrared illumination”), 44 (“… An illumination source 30 comprising multiple light sources may include…LED”), 81 (“…One frame 566 of the streaming video…can be analyzed…to locate the pupil center, pupil size, iris center, and/or markers 564 that were originally located in the reference image 556. Once…located, a pupil size characteristic is calculated”), 82 (“Once the pupil size characteristic is determined…determine a change in pupil size and calculate a desired optical output to induce a desired pupillary response so as to mitigate the change in pupil size”)]
Grotehusmann et al. (US 2004/0169817)—[Fig. 2 and paragraph 25 (“…Iris image 10' schematically shows the patient's iris image during diagnostic measurement…image 10' corresponding to the pupil diameter during the diagnostic evaluation align…a treatment iris image…10 in FIG. 2, with the exported diagnostic iris image 10, allowing the laser ablation treatment pattern directed to the constricted treatment pupil to be accurately aligned with respect to the diagnostic iris image associated with the dilated diagnostic pupil”)]
Watkins (US 2003/0208125)—[Fig. 5 and paragraph 31 (“…The illumination arrangement 62 includes a halogen light source 80…used for either visible or infrared illumination of the eye…For flash photography a xenon flash lamp 85 is used”)]
Torch (US 2011/0077548)—[Fig.  22A and paragraphs 160 (“At step 2220, one or more pulses of light may be emitted towards the eye(s), which may cause the eye(s) to dilate and/or constrict from the relaxed state”), 161 (“If the light source is…within the infrared range, the pupil may still react to flashes of light in this manner. One advantage of using infrared light is that it may not distract or bother the user, since the user will not consciously observe the light. Yet, the pupil may still react to such flashes sufficiently that a system monitoring the eye may identify when the pupil dilates and constricts in response to such flashes”).  But IR is used as the flash also]
Liu et al. (US 2016/0223819)—[Figs. 18A-18D, 21, 31, 32 and paragraphs 145 (“…aperture 2134 of diffraction module 2230 selects, as IR light beams 2182, diffraction orders (−1,0), (0,−1), and (+1,+1) to produce a pattern similar to that shown by reflections 1830 in FIGS. 20A-D (sic, should have been 18A-D)”), 188 (“…Step 3122 determines the location of pupil 1810 and the center location of the pattern formed by the locations of reflections of IR light beams 1772 incident on eye 190”), 189 (“…Step 3122 further determines the locations of each reflection 1830 and calculates therefrom the location of the center 3210 of the pattern (e.g., triangle) formed by reflections 1830. Step 3124 determines vector 3220 from center 3210 to pupil 1810”)]
Wilson et al. (US 2003/0068097)—[Paragraph 153 (“…The block average here can be carried out by a sliding window approach, e.g., by averaging the values of a two-dimensional rectangular window of data elements and then sliding the selected window to an adjacent rectangle of data elements for computation of that 1dimensional block average of data element values only in, e.g., the X-direction, can be employed”)] 
Gordon et al. (US 2017/0318019)—[Paragraph 38 (“… the original gaze tracking data…can be interpolated with a best-fit spline”)]
Kiderman et al. (US 2014/0313488)—[Fig. 8 and paragraph 75 (“FIG. 8 is an eye saturation graph 60 illustrating pupilometry parameters (62, 64, 66) associated with pupil dilation velocities and stimulation illumination”)]
Kim et al. (US 2007/0041644)—[Paragraph 79 (“…a normalized distance error occurring between a ground truth manually marked by a user and points automatically tracked is divided by the distance between the eyes, and can be represented as follows: NDE(i,j)=|ADFP(i,j)-GTFP(i,j)|/L, 1≤i≤n, 1≤j≤N where: NDE(ij) is the ith normalized distance error of the jth image, ADFP(ij) is the ith feature point automatically located in the jth image, ATFP(ij) is the ith ground truth feature point in the jth image, L is the distance between eyes, n is the number of the feature points, and N images”)]
Wang et al. (CN 101984453 A)—[Figs. 4, 5 and paragraphs 22, 23 (calculating two ratios based on dimensions of bounding boxes of the left and the right eyes and the horizontal and vertical offsets of the right pupil from the left pupil)]
Chen (CN 106022299 A)—[Paragraph 41 (combines the ratio between the actual diameter of a pupil and the distance between the centers of two pupils of a user to obtain the offset of the position of the eye region during acquisition from the ideal position)]
Li et al. (CN 104068824 A)—[Paragraph 35 (measuring the ratio of the size of the pupil to the size of the eye so as not to affect the calculation when the distance to the eye varies between the acquisition of two frames)]
Stark et al. (“US 6,820,979 - IDS)—[Figs. 3, 5, 6 and col. 12, lines 39-43 (“…the LEDs 24, 26 and 28 may be operated as shown in FIG. 6. For example, during a typical measurement sequence, the yellow LEDs 26 may be activated and deactivated for successive I second intervals (i.e., "on" for 1 second and "off" for 1 second) for a period of 10 seconds total”); col. 14, line 66-col. 15, line 2 (“… in FIGS. 7(a) and 7(b), for each hypothetical threshold value two histograms are evaluated, one for the rows of pixels…and one for the columns of pixels within the image frame”); col. 21, lines 6-24 (“The pupilometer 10 can also be used to diagnose elevated intracranial pressure…The stimulus/illumination object 102 can be amplitude modulated, and either or both the blue LEDS 28 and the yellow LEDS 26 can act as the stimulus source and can be amplitude modulated also. In this embodiment, the stimulus/illumination object 102 can control the amplitude of the stimulus source to repeatedly cycle the pupil reflex. The pupilometer 10 can be used to capture a sequence of images of the eye while a continuous and amplitude modulated light stimulus is applied to the eye, either by the blue LEDS 28 or the yellow LEDS 26”)]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451. The examiner can normally be reached M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        July 12, 2022